Exhibit 4.2 CERTIFICATE OF AMENDMENT TO CERTIFICATE OF INCORPORATION Principal Solar, Inc. (the “ Corporation ”), a corporation organized and existing under and by virtue of the General Corporation Law of the State of Delaware (the “ DGCL ”), hereby adopts the following Certificate of Amendment to its Certificate of Incorporation and, DOES HEREBY CERTIFY : FIRST : The name of the Corporation is Principal Solar, Inc., and the Corporation was incorporated in the State of Delaware on September 27, 2012 (File No. 5219241). SECOND: That the Board of Directors of the Corporation duly adopted resolutions approving and declaring advisable and in the best interests of the Corporation and its stockholders an amendment (the “ Amendment ”) to the Corporation’s Certificate of Incorporation (as previously amended, the “ Certificate ”), to effect a reverse stock split of the Corporation’s issued and outstanding shares of common stock, par value $0.01 per share. THIRD: That the Amendment to Article Fourth of the Certificate was duly adopted and approved in accordance with the provisions of Sections 228 and 242 of the DGCL by the requisite vote of the stockholders of the Corporation acting pursuant to a written consent in lieu of special meeting. Such Article Fourth of the Certificate is hereby amended and restated in its entirety to read as follows: “FOURTH: the total number of shares of stock which this corporation is authorized to issue is: Three Hundred Million (300,000,000) shares of common stock with a par value of $0.01 (the “Common Stock
